United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                              ___________
                                 No. 97-1040
                                   ___________

United States of America,   *
                            *
         Appellee,          *
                            *
Appeal from the United States
    v.                      *
District Court of the
                            *
Western District of Arkansas.
Chester Sanders, III,       *
                            *
[UNPUBLISHED]
         Appellant.         *
                      ___________

                                          Submitted: August 7, 1997
                                                  Filed: August 25,
1997
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY,
Circuit                    Judges.
                                   ___________

PER CURIAM.
    Chester Sanders, III appeals the 70-month sentence
imposed by the district court1 after he pleaded guilty to
aiding and abetting an armed bank robbery, in violation
of 18 U.S.C. §§ 2113 and 2. For reversal, Sanders argues

       1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                        -1-
that the court clearly erred when it denied him an
acceptance-of-responsibility reduction.




                        -2-
     “Sentencing Guideline § 3E1.1 allows the district
court to reduce the offense level of a defendant who
#clearly demonstrates acceptance of responsibility for his
offense.&” United States v. Evans, 51 F.3d 764, 766 (8th
Cir. 1995) (quoting U.S. Sentencing Guidelines Manual §
3E1.1(a) (1995)). The defendant carries the burden of
establishing acceptance of responsibility, see United
States v. Morales, 923 F.2d 621, 628 (8th Cir. 1991), and
the court&s decision to deny such a reduction is afforded
great deference and will not be disturbed unless it is
clearly erroneous, see Evans, 51 F.3d at 766.

    We conclude the district court did not clearly err in
denying Sanders the reduction based, among other things,
on Sanders&s failure to plead guilty until the morning of
trial when the jury panel was present. See USSG § 3E1.1,
comment. (n.1); United States v. Yell, 18 F.3d 581, 583-
84 (8th Cir. 1994). Sanders&s reliance on United States
v. Knight, 905 F.2d 189 (8th Cir. 1990), is misplaced, as
the district court&s decision in that case did not involve
the timeliness of the defendant&s guilty plea.

    Accordingly, the judgment of the district court is
affirmed.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-